Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 20, 2018

The Court of Appeals hereby passes the following order:

A19E0019. JASMINE LEIGH DOURESSEAUX v. AARON CHRISTIAN
    THOMAS.

      The Appellant in the above-styled case has filed a motion titled Emergency
Motion For Grant Of Stay Of Judgement And Enforcement Proceedings pursuant to
Court Rule 40 (b). After a thorough review of the materials submitted and the
applicable law, said motion is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/20/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.